Exhibit 10.6

 

NATURAL ORDER ACQUISITION CORP.
30 Colpitts Road

Weston, MA 02493

November 10, 2020

 

NATURAL ORDER SPONSOR LLC
30 Colpitts Road

Weston, MA 02493

 

Ladies and Gentlemen:

 

This letter will confirm our agreement that, commencing on the effective date
(the “Effective Date”) of the registration statement on Form S-1 (the
“Registration Statement”) for the initial public offering (the “IPO”) of the
securities of Natural Order Acquisition Corp. (the “Company”) and continuing
until the earlier of (i) the consummation by the Company of an initial business
combination (a “Business Combination”) or (ii) the Company’s liquidation (in
each case as described in the Registration Statement) (such earlier date
hereinafter referred to as the “Termination Date”), Natural Order Sponsor LLC
(“Sponsor”) shall make available to the Company certain office space, utilities,
secretarial and administrative services as may be required by the Company from
time to time, situated at 30 Colpitts Road, Weston, MA 02493 (or any successor
location). In exchange therefore, the Company shall pay Sponsor a sum equal to
$10,000 per month, commencing on the Effective Date and continuing monthly
thereafter until the Termination Date. Sponsor agrees that payment of such
amounts may be deferred, without interest, until the date of consummation by the
Company of the initial Business Combination upon a determination by the
Company’s audit committee that the Company lacks sufficient funds held outside
the Trust Account (as defined below) to pay the Company’s actual or anticipated
expenses in connection with the Company’s initial Business Combination. Sponsor
hereby agrees that it does not have any right, title, interest or claim of any
kind in or to any monies that may be set aside in a trust account (the “Trust
Account”) that may be established by the Company for the benefit of the
Company’s public stockholders upon the consummation of the IPO as described in
the Registration Statement ( “Claim”) and hereby waives any Claim it may have in
the future as a result of, or arising out of, any negotiations, contracts or
agreements with the Company in connection with this letter agreement and will
not seek recourse against the Trust Account for any reason whatsoever.

  

  Very truly yours,       NATURAL ORDER ACQUISITION CORP.         By:  /s/
Paresh Patel   Name:   Paresh Patel   Title: President and Chief Executive
Officer

 

AGREED TO AND ACCEPTED BY:

 

NATURAL ORDER SPONSOR LLC

 

By: /s/ Marc Volpe   Name:   Marc Volpe   Title: Chief Financial Officer  

 